Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendants’ motion for summary judgment dismissing the complaint. There are triable issues of fact whether defendants breached their duty to keep their premises “in a reasonably safe condition, considering all of the circumstances including the purpose of the [plaintiff’s] presence and the likelihood of injury” (Macey v Truman, 70 NY2d 918, 919, mot to amend remittitur granted 71 NY2d 949; see, Basso v Miller, 40 NY2d 233, 240-241; see also, Baker v Sportservice Corp., 142 AD2d 991, 992). (Appeal from Order of Supreme Court, Niagara County, Joslin, J. — Summary Judgment.) Present — Hayes, J. P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.